DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-14 and 18-19 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 05/10/2022 have been fully considered, and these remarks, in combination with the amendment filed therein have overcome the submitted prior art. The closet prior art of record, Suzuki et al. (US 2008/0119181 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1, 13, 14 and 29 as described below:
Regarding claim 1, A wireless communication control device comprising: a processor that calculates allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network; and a wireless transceiver that notifies a wireless communication device in the wireless communication network of the allowable resource occupancy time calculated, wherein, in a case where the own device is a source of the data, the wireless transceiver transmits a reservation signal for the own device to preferentially occupy a wireless resource to a transmission destination device to which the data is to be transmitted, and wherein the reservation signal is transmitted to the transmission destination device at a time corresponding to the allowable latency time for the data included in the low latency request.
Regarding claim 13, A wireless communication control method performed by a wireless communication control device, the method comprising: calculating, allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network; and 4Application No. 17/267,809 notifying, a wireless communication device in the wireless communication network of the allowable resource occupancy time calculated, wherein, in a case where the own device is a source of the data, the method further includes transmitting a reservation signal for the own device to preferentially occupy a wireless resource to a transmission destination device to which the data is to be transmitted, and wherein the reservation signal is transmitted to the transmission destination device at a time corresponding to the allowable latency time for the data included in the low latency request.
Regarding claim 14, A wireless communication device comprising: a wireless transceiver that receives allowable resource occupancy time notified by a wireless communication control device in response to a low latency request for data generated in a wireless communication network to which an own device belongs, wherein the wireless transceiver performs wireless communication in accordance with limitation due to the allowable resource occupancy time, wherein, in a case where the own device is a source of the data, the wireless transceiver transmits the low latency request to the wireless communication control device, wherein the wireless transceiver further transmits a reservation signal for the own device to preferentially occupy a wireless resource to the wireless communication control device, and wherein the wireless transceiver transmits the reservation signal to the wireless communication control device at a time corresponding to allowable latency time for the data included in the low latency request.
Regarding claim 19, A wireless communication method comprising: receiving, by a wireless communication device, allowable resource occupancy time notified by a wireless communication control device in response to a low latency request for data generated in a wireless communication network to which an own device belongs; and performing, by the wireless communication device, wireless communication in accordance with limitation due to the allowable resource occupancy time, wherein, in a case where the own device is a source of the data, the wireless transceiver transmits the low latency request to the wireless communication control device, wherein the wireless transceiver further transmits a reservation signal for the own device to preferentially occupy a wireless resource to the wireless communication control device, and wherein the wireless transceiver transmits the reservation signal to the wireless communication control device at a time corresponding to allowable latency time for the data included in the low latency request.
Therefore, the independent claims 1 and 14, together with their respective dependent claims, and independent claims 13 and 19 are allowed for the reason given above. 
Claims 2-6, 9-12 and 18 are allowed since they depend on claims 1 and 14 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        5/16/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473